Citation Nr: 0606378	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  04-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had recognized guerilla service from March to 
September 1945.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2004 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  Heart disease, to include coronary artery disease, was 
not manifest during service or within one year of separation.  
Heart disease is not attributable to service.

2.  Disability due to heart disease is unrelated to service-
connected shrapnel wound to the right (major) shoulder, with 
injury to muscle groups III and IV.


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in, or 
aggravated by service, and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110 1112, 1113, 
1137, 5301, 5301A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2005).

2.  Disability due to coronary artery disease is not 
proximately due to or the result of service connected disease 
or injury.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) 
significantly change the law with respect to the VA's duty to 
assist claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
this law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  The Act and implementing 
regulations eliminated the concept of a well- grounded claim, 
redefined the obligations of the VA with respect to the duty 
to assist, and supersede the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (per curiam order) (holding that the VA cannot 
assist in the development of a claim that is not well 
grounded).

First, the VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.   The VA must inform the claimant of 
any information and evidence not of record (a) that is 
necessary to substantiate the claim, (b) that VA will seek to 
provide, and (c) that the claimant is expected to provide.  
Also this duty to notify requires that the VA "request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its' duty to notify by means of October and 
November 2003 letters from the RO to the appellant, issued 
prior to the initial rating decision.   In these letters, the 
appellant was informed of the evidence necessary to establish 
entitlement to the benefits sought and of the VA's obligation 
to help him obtain the necessary support for his claim, to 
include requesting medical records, providing a medical 
examination, and obtaining a medical opinion, if necessary.  
The appellant was specifically advised of the type of 
evidence which would establish the claims and he was afforded 
time to submit such evidence.  Thus, the appellant was 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claim and 
notice of how the claim was deficient.  The appellant was 
also provided notice that he should submit pertinent evidence 
in his possession per 38 C.F.R. § 3.159(b) (1).   He was 
further advised of how and where to send this evidence and 
how to ensure that it was associated with his claims.  
Additionally, a July 2004 Statement of the Case and May 2005 
Supplemental Statement of the Case notified the appellant of 
the pertinent laws and regulations, as well as the evidence 
necessary to substantiate his claim.  The information therein 
is sufficient for a reasonable person to understand the sort 
of information and evidence needed to prevail on appeal.

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, the VA has made efforts to 
develop the record.  The file includes VA examination 
reports, various private physicians' statements, and private 
treatment records dated June 1999 to April 2004.  Also, in an 
effort to assist the appellant, a VA medical opinion 
addressing the etiology of the claimed disability was 
obtained in February 2005.  A February 2005 statement from 
the appellant reflects his belief that there is no further 
evidence available in support of his claim.  The records 
satisfy 38 C.F.R. § 3.326 and the Board finds that the VA has 
done everything reasonably possible to assist the appellant.  
The Board also finds that the VA has made reasonable efforts 
to obtain the relevant records pursuant to 38 U.S.C.A. 
§ 5103A (b) (1).   See also Wamhoff v. Brown, 8 Vet. App. 517 
(1996) (a claimant cannot passively wait for assistance in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the appellant could or 
should obtain was provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the appellant, and there 
is no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).
Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided). VA has 
satisfied its duties to notify and to assist the claimant.

Service Connection for Cardiovascular Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the Court, lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Cardiovascular-renal disease shall be 
granted service connection although not otherwise established 
as incurred in or aggravated by service if manifested to a 
compensable degree within one year following service in a 
period of war or following peacetime service on or after 
January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307(a) (3), 3.309(a).

Service connection may be granted for disability that is 
proximately due to or the result of service connected disease 
or injury.  This includes any increase in disability 
(aggravation).  38 C.F.R. § 3.310 (2005).

In this case, the appellant seeks service connection for 
coronary artery disease.  He argues that heart disease was 
caused by his service-connected shrapnel wound injury to the 
right arm, muscle groups III and IV.  On a review of the 
evidence of record, a service extract dated March 1949 
confirms that the appellant sustained shrapnel wound to the 
deltoid part of the right arm.  A February 1950 rating 
decision granted service connection for residuals of this 
injury.

Between 1971 and late 2003, the appellant submitted various 
medical statements in support of his requests for an 
increased disability rating.  Specifically, in a statement 
dated August 1971, a private physician, E.L., M.D., wrote 
that the appellant reported right arm problems, including 
loss of sensation, and that he experienced dizziness, 
headache, and loss of consciousness.  A general examination 
revealed no abnormal chest pathology.  Right arm loss of 
power and tone was noted.  The physician stated that this 
letter was being provided at the request of the patient.

In statement dated September 1996, a private physician, D.F., 
M.D, wrote that the appellant visited the clinic "every now 
and then for check-up" and that he complained of pain in the 
right shoulder joint, chest and back.  The physician 
reiterated this in a December 1996 statement, wherein she 
stated also that her records were no longer available.

In a December 1996 statement, another private physician, 
M.A., M.D., reported that the appellant was seen for 
occasional pain over the right shoulder and chest.  She 
diagnosed chronic arthritis, status post gunshot wound; it 
was indicated that he "developed angina pectoris and 
neuritis."

A December 2000 medical certificate from the Philippine 
Department of Health, D.R., M.D., reflects that the 
appellant, age 78, was hospitalized because of easy 
fatigability and that he was diagnosed with coronary artery 
disease, left ventricular hypertrophy with strain.

August 1986, May 1997, April 2002, and September 2003 VA 
examination reports show that the appellant's right shoulder 
condition was evaluated for rating purposes; there were no 
complaints or findings relative to the heart or 
cardiovascular disability.  However, in October 2003, the 
appellant submitted a VA Form 21-4138, wherein he first avers 
that his heart condition is a "direct result of my gunshot 
wound."  He enclosed an ECG tracing.

In support this claim, a November 2003 medical certificate 
from J.A., M.D., was submitted by the appellant.  It reflects 
that the appellant was examined and treated for shortness of 
breath.  The diagnoses included atherosclerotic 
cardiovascular disease, congestive heart failure, 
hypertension, coronary artery disease, and bronchial asthma.  
Under comments, the physician noted the history of gunshot 
wound injury to the right shoulder and surmised that "he 
developed asthma probably due to the implanted foreign body, 
which was proximate to the pleura."  He further indicated 
that "[p]roglonged asthma had affected the proximate organs 
like the heart, which is vulnerable in decrease of oxygen 
usually occurring during its exacerbation.  In time, repeated 
attacks had compromised both heart and lungs."  The 
physician noted that the medical certificate was requested by 
the appellant.  His private treatment records dated June 1999 
to April 2004 from J.A., M.D., show findings for heart 
disease.

Subsequently, the RO requested a medical opinion to clarify 
the etiology of the appellant's heart disease.  A February 
2005 VA medical opinion reflects as follows:

It is not likely that the claimed 
coronary artery disease is related to sc 
[service connected] shrapnel wound injury 
on the right shoulder with injury to MG 
[muscle group] 3 and 4.  The premise 
presented is that the shrapnel wound 
injury caused a pleural injury which 
caused the veteran to have bronchial 
asthma which in turn caused the coronary 
artery disease.  This is without basis.  
Bronchial asthma is a generalized 
reversible inflammatory obstructive lung 
disease that is not caused or 
precipitated by a pleural injury.  If at 
all a significant pleural injury can be 
derived from sw [shrapnel wound] injury, 
it would result in [sic] a restrictive 
lung disease and not a form of bronchial 
asthma.  Furthermore, the cardiac 
manifestation that would result from a 
chronic obstructive lung disease would 
not be in the form of a coronary artery 
disease but rather a right sided heart 
failure as found in cor pulmonale.  
Therefore, the claimed coronary artery 
disease is not caused by his sc [service 
connected] muscle injuries.

The VA physician noted that private treatment records were 
reviewed, and that this opinion was based on medical theory 
and practice, as well as literature review.

The evidence of record establishes that the appellant did not 
have heart disease in service or within the one-year 
presumptive period following service.  Furthermore, there is 
no competent evidence otherwise linking heart disease to 
service.  38 C.F.R. § 3.303.  The record first shows abnormal 
heart pathology in 1996, roughly 50 years after the 
appellant's guerilla service.  Therefore, the preponderance 
of the evidence is against the claim on a direct basis.

However, in addressing the claim for secondary service 
connection, the Board must determine the competency and 
credibility of the evidence since there is both positive and 
negative medical evidence regarding the claimed nexus between 
heart disease and the appellant's service-connected muscle 
injury to the right arm.

The Board finds that the November 2003 medical certificate is 
competent medical evidence because it is an opinion of a 
medical professional, rather than a lay opinion.  Espiritu, 
supra. ("a layperson is generally not capable of opining on 
matters requiring medical knowledge.").  However, the 
physician's opinion that the service-connected muscle injury 
caused the appellant's heart disease has diminished probative 
value.  He argues that the service connected disability 
"probably" caused the appellant to develop bronchial 
asthma; however, the medical evidence of record, including 
the physician's own records, show no clinical findings or 
diagnoses for bronchial asthma.  Bronchial asthma was first 
cited as a diagnosis on the November 2003 medical certificate 
issued by Dr. J.A. although he refers to this process as 
prolonged.  This suggests that the physician's knowledge of 
the appellant's medical history is inaccurate, and 
compromises his own clinical evaluation of the appellant.  
Additionally, the use of the term "probably" by Dr. J.A. 
suggests a lack of certainty on his part concerning the 
linkage of the various disabilities.  We note that the 
evidence of record shows no other corroborating medical 
theories.  In fact, the February 2005 VA medical opinion 
sharply disagrees with the relationship advanced by Dr. J.A. 
in the November 2003 medical certificate.  Therefore, the 
Board finds that the November 2003 medical opinion has little 
probative value to determine the etiology of the appellant's 
heart disorder.

By contrast, we observe that the February 2005 VA medical 
opinion distinguished between obstructive and restrictive 
pleural disorders, noting that bronchial asthma was a 
reversible inflammatory obstructive disease; the physician 
indicated unequivocally that bronchial asthma is not caused 
by pleural injury as averred by Dr. J.A. in his November 2003 
medical opinion.  Moreover, the February 2005 VA medical 
opinion explained that the chronic obstructive lung disease 
wound result in cor pulmonale, not coronary artery disease.  
The physician concluded that coronary artery disease was not 
caused by the appellant's service-connected disability.  The 
examiner noted that it was neither caused nor precipitated by 
the service connected disability.  Further, it was not likely 
that the heart disease was related to service-connected 
disability, thus addressing causation and aggravation. 

Because this opinion is based on the physician's review of 
the private treatment records, medical theory and practice, 
and literature review, the Board finds that it has 
significant probative value.  This finding is further 
bolstered by the degree of certainty and specificity 
displayed in the February 2005 VA medical opinion itself.

Accordingly, based on a review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against service connection for coronary artery disease on a 
secondary basis, in addition to a direct basis.  The evidence 
establishes that no symptomatology associated with a 
cardiovascular disease was shown in service or within one 
year after his separation.  It further establishes that there 
is no competent evidence otherwise linking cardiovascular 
disease to service.  Finally, the preponderance of the 
evidence establishes that there is no nexus between heart 
disease, including coronary artery disease, and service-
connected disease or injury.  Absent a relative balance of 
the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for coronary artery disease is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


